

115 HR 6716 IH: To redesignate certain facilities of the National Aeronautics and Space Administration.
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6716IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. McKinley (for himself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo redesignate certain facilities of the National Aeronautics and Space Administration.
	
		1.Redesignation of NASA’s Independent Verification and Validation (IV&V) Facility
 (a)RedesignationThe National Aeronautics and Space Administration (NASA) Independent Verification and Validation (IV&V) Facility in Fairmont, West Virginia, is redesignated as the Katherine Johnson Independent Verification and Validation (IV&V) Facility.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the flight research center referred to in subsection (a) shall be deemed to be a reference to the Katherine Johnson Independent Verification and Validation Facility.
			